DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 07/20/2021 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “total length” in claim 2, and the “the vertical side wall having a three-step decreasing shape with respect to the longitudinal direction” as well as the “each step having a different distance to the first seat of the first group” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: seating arrangements with first group of seats having twice as many seats as second group of seats. 
6.	The disclosure is objected to because of the following informalities: 
	a.	para. [0021]: the term “the vehicle cabin 10is an aircraft cabin” should be rewritten as --the vehicle cabin 10 is an aircraft cabin--;
	b.	para. [0027]: the term “The seating arrangement 1” should be rewritten as --the seating arrangement 100--;
	c.	para. [0027]: the term “seats 2” should be rewritten as --seats 200A--;
	d.	para. [0049]: the term “arranged adjacent a lateral side” should be rewritten --arranged adjacent to a lateral side--.
Appropriate correction is required.
Claim Objections
7.	Claim 13 is objected to because of the following informalities:  
a.	Claim 13, line 3: the term “first seat” should be rewritten as --the first seat--.
Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “side utility elements” in claim 12 and “side utility element” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claimss 7-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 7 recites the limitation “their respective laterally adjacent seats” in line 3. There is sinsufficient antecedent basis for this limitation in the claim.
13.	Claim 8 recites the limtiion “the laterally adjacent seat” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
14.	Claim 12 recites the limitation “the respective laterally adjacent seat” in line 4. There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 13, lines 2-3, recites the limitation “the vertical side wall having a three-step decreasing shape with respect to the longitudinal direction, and each step having a different distance to the first seat of the first group” rendering the claim uncertain. Per the applicant’s disclosure, steps 601-603 which are representative of the steps appear to have only step 602 to be decreasing both longitudinally and laterally, whereas step 602 is both increasing away from the longitudinal direction and subsequently decreasing towards the longitudinal direction and lateral directions, and step 603 appears to be increasing (i.e. positive slope) laterally and in the opposite direction of the longitudinal direction. Further, it is unclear how exactly are such distances being claimed as having different distances considering illustrations disclosures (i.e. figures) are not to scale and are merely for illustration purposes only. As such, contrasting distances cannot be reasonably quantified based on drawings that are not scale. 
16.	Claim 14 recites the limitation “the respective laterally adjacent seat” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdes De La Garza et al. (US 2017/02259921 A1), hereinafter “Valdes”.
19.	Regarding Claim 1, Valdes discloses a seating arrangement for a vehicle cabin (Abstract, and FIGS. 1-6), comprising:
	a first group having a number of seats (first group of seat comprising of adjacent seats 24/34 extending along a longitudinal axis of the cabin as seen in FIG. 1);
	a second group having a number of seats (second group of seats comprising of substantially forward facing seats 44 adjacent to seats 34 of the first group of seats extending along a longitudinal direction of the cabin as seen in FIG. 1);
	each group extending laterally adjacent to each other along a longitudinal direction of the vehicle cabin (FIG. 1);
	wherein the first group having twice as many seats as the second group with respect to the longitudinal direction of the vehicle cabin (first group having at least 8 seats and second group having at least 4 seats as seen in FIG. 1). 
20.	Regarding Claim 2, Valdes discloses the seating arrangement of claim 1, further comprising privacy areas associated with the seats of the second group and aligned with the seats of the second group substantially along the longitudinal direction (para. [0036]; privacy areas of each seat 44 of the first group achieved by each seat 44 having respective privacy walls 42 a seen in FIG. 1).
21.	Regarding Claim 3, Valdes discloses the seating arrangement of claim 1, wherein the seats of the of the second group having privacy areas which total length at least partially overlaps privacy areas of the seats of the first group in the longitudinal direction (with consideration of privacy walls 42 of seats 44 of the second group and privacy walls 22/32 of seats 24/34 of the first group and the positioning of each seat 44 relative to seats 24/34 as seen in FIG. 1, the privacy areas of seats 44 each have a total length which allows for partial overlapping of privacy areas of seats 24/34).
22.	Regarding Claim 4, Valdes discloses the seating arrangement of claim 1, further comprising foot support structures associated with the seats of the second group (para. [0037]; foot support structures 46/48 of seats 44 of the second group a seen in FIG. 1), the foot support structures having a substantially triangular shape, triangular-prism or rectangular, rectangular- prism or square, or cube shape (foot structures 46/48 as seen in FIGS. 1 and 3-5 are substantially triangular, triangular prism, rectangular, rectangular-prism, square and cube shaped).
23.	Regarding Claim 5, Valdes discloses the seating arrangement of claim 1, wherein the first group having first seats (24) and second seats (34) arranged laterally offset with respect to a seat (44) of the second group (FIG. 1), and every second seat (34) of the first group is arranged laterally adjacent relative to a seat (44) of the second group along a shared boundary (FIG. 1).
24.	Regarding Claim 6, Valdes discloses the seating arrangement of claim 5, wherein the first seats (24) and the second seats (34) are arranged offset relative to the longitudinal direction (FIG. 1) and alternating along the longitudinal direction (FIG. 1).
25.	Regarding Claim 7, Valdes discloses the seating arrangement of claim 5, wherein every first seat (24) of the first group having a single seat (34) which is partially enclosed (FIG. 1) between two second seats (44) and their respective laterally adjacent seats (44) of the second group (FIG. 1)
26.	Regarding Claim 8, Valdes discloses the seating arrangement of claim 5, wherein every second seat (44) of the first group having an aisle access (isle access represented by arrows as seen in FIG. 1) infront of the laterally adjacent seat (44) of the second group (FIG. 1).
27.	Regarding Claim 9, Valdes discloses the seating arrangement of claim 5, wherein every first seat (24) of the first group having an aisle access (FIG. 1) between two seats (44) of the second group (FIG. 1).
28.	Regarding Claim 10, Valdes discloses the seating arrangement of claim 5, wherein the first seat (24) of the first group having a first aisle access (FIG. 1), the second seat (34) of the first group having a second aisle access (FIG. 1), and the first aisle access and the second aisle access merge in a region between two seats of the second group (FIG. 1).
29.	Regarding Claim 11, Valdes discloses the seating arrangement of claim 5, wherein each seat having a seat pan and a backrest (para. [0036]), and a distance between the seat pan of the seat (44) of the second group and the backrest of the second seat (34) of the first group is less than a distance between the backrest of the seat of the second group and the seat pan of the first seat of the first group (with consideration of the distance between second seat 34 of the first group relative to seat 44 of the second group and the distance between first seat 24 of the first group and seat 44 of the second group, the distance between the backrest of the second seat 34 relative to the backrest of seat 44 must be less than the distance between backrests of first seat 34 and seat 44, see FIGS. 1-4 for further evidence).
30.	Regarding Claim 12, Valdes discloses the seating arrangement of claim 5, further comprising side utility elements (28/38) each associated with the first seat (24) and the second seat (34) of the first group, each side utility element (28/38) arranged laterally adjacent to the first seat (24) or the second seat (34), wherein the second seat (34) and the respective laterally adjacent seat (44) of the second group and the side utility element (38) are connected to each other along a shared vertical side wall (42).
31.	Regarding Claim 13, Valdes discloses the seating arrangement of claim 12, wherein the vertical side wall having a three-step decreasing shape with respect to the longitudinal direction (side wall 42 as seen in FIG. 1 having at least a three-step decreasing shape with respect to the longitudinal direction/axis of the cabin and extending laterally toward the first seat 24 of the first group), and each step having a different distance to first seat of the first group (contrasting distances of each step as seen in FIG. 1).
32.	Regarding Claim 14, Valdes discloses the seating arrangement of claim 12, wherein each second seat (34) of the first group is arranged between a respective side utility element (38) associated with the second seat (34) and the respective laterally adjacent seat (44) of the second group, and 20AA 19011/USP 13782 US-1the side utility element (38) having a foot support structure (36).
33.	Regarding Claim 15, Valdes discloses the seating arrangement of claim 1, wherein the first group having a number of angled seats (34) positioned angled relative to the longitudinal direction (FIGS. 1 and 6), and the second group having a number of substantially forward facing seats (44) arranged substantially facing along the longitudinal direction (FIGS. 1 and 6).
34.	Regarding Claim 18, Valdes discloses the seating arrangement of claim 1, wherein the second group having seats (44) positioned by a predefined angle of about less than -10o with respect to a longitudinal axis of the vehicle cabin (para. [0034]-[0035]).
35.	Regarding Claim 19, Valdes discloses the seating arrangement of claim 1, wherein the seats of the first group having a respective area (para. [0036]; a privacy area achieved by privacy walls 22/32 of first and second seats 22/34 of the first group as seen in FIG. 1) having:
- two lateral armrests (para. [0036]; lateral armrest as seen in FIGS. 2-5);
- a partition wall (22) arranged at least partially surround the first seat (24);
- a side utility element (28); and
- foot support structure (26/36).
36.	Regarding Claim 20, Valdes discloses the seating arrangement of claim 1, wherein the seats of the second group having a respective privacy area having (para. [0036]; a privacy area achieved by privacy wall 42 of first and second seats 22/34 of the first group as seen in FIG. 1) having:
- two lateral armrests (para. [0036]; lateral armrest as seen in FIGS. 2-5);
- a partition wall (22) arranged at least partially surround the first seat (24);
- a divider screen (42);
- foot support structure (26/36).

37.	Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dryburgh et al. (US 2014/0306500 A1), hereinafter “Dryburgh”.
38.	Regarding Claim 1, Dryburgh discloses a seating arrangement for a vehicle cabin (Abstract, and FIGS. 1a-18), comprising:
	a first group having a number of seats (first group of seat comprising seats 7/9 in the middle of cabin 1 as seen in FIG. 2a);
	a second group having a number of seats (second group of seats comprising of seats 7/9 on the right or left of the first group and separated by aisle 3 on either side as seen in FIG. 2a);
	each group extending laterally adjacent to each other along a longitudinal direction of the vehicle cabin (FIG. 2a;
	wherein the first group having twice as many seats as the second group with respect to the longitudinal direction of the vehicle cabin (the first group of seats having at least twice as many seats as compared the second group of seats disposed on the right or left side of cabin 1). 
39.	Regarding Claim 16, Dryburgh discloses the seating arrangement of claim 1, wherein the first group having a number of angled seats (7) having identical seat axes (seat axes such as individual seat axes bisecting each seat 7) with respect to a longitudinal axis of the vehicle cabin (FIG. 2a), and the angled seats facing in an outward direction of the vehicle cabin (angled seats of the first group (i.e. middle section of cabin 1) facing in outward directions on both sides as seen in FIG. 2a).
40.	Regarding Claim 17, Dryburgh discloses the seating arrangement of claim 1, wherein the first group having seats positioned by a predefined angle of about more than 15o with respect to a longitudinal axis of the vehicle cabin (paras. [0084]; seats 7 of the first group angled at 180 and up to and less than 45o relative to the longitudinal axis 21 as seen in FIG. 2b).






Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Harcup (US 8245970 B2), Orsen et al. (US 8944379 B2), Ersan (US 8348195 B2), FOucher et al. (US 10144513 B2), Ferry et al. (US 8998138 B2) and Ko (DE 102006056898 A1) disclose seating arrangements with at least first and second group having respect seats. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642